Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 34.1 Report of Independent Registered Public Accounting Firm The Board of Directors USAA Federal Savings Bank We have examined managements assertion, included in the accompanying Certification Regarding Compliance with the Applicable Servicing Criteria (the Management Certification), that USAA Federal Savings Bank (the Bank) complied with the servicing criteria set forth in Item 1122 (d) of the Securities and Exchange Commissions Regulation AB for the retail auto loan platform (the Platform), as defined in the Management Certification, except for the instances of material noncompliance described therein, as of December 31, 2006 and for the period from February 22, 2006 through December 31, 2006, except for criteria 1122(d)(1)(iii), 1122(d)(2)(iv), 1122(d)(2)(v), 1122(d)(2)(vi), 1122(d)(3)(ii), 1122(d)(3)(iii), 1122(d)(3)(iv), 1122(d)(4)(ix), 1122(d)(4)(x), 1122(d)(4)(xi), 1122(d)(4)(xii), 1122(d)(4)(xiii), and 1122(d)(4)(xv), which the Bank has determined are not applicable to the activities performed by them with respect to the Platform covered by this report. See Appendix A for the asset backed transactions covered by the Platform. Management is responsible for the Banks compliance with those servicing criteria. Our responsibility is to express an opinion on managements assertion about the Banks compliance with the servicing criteria based on our examination. Our examination was conducted in accordance with standards of the Public Company Accounting Oversight Board (United States) and, accordingly, included examining, on a test basis, evidence about the Banks compliance with the applicable servicing criteria and performing such other procedures as we considered necessary in the circumstances. Our examination included testing of less than all of the individual asset backed transactions and securities that comprise the platform, testing of less than all of the servicing activities related to the Platform, and determining whether the Bank processed those selected transactions and performed those selected activities in compliance with the servicing criteria.
